 


109 HR 1390 IH: Part-time Student Assistance Act
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1390 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Holt (for himself, Mr. George Miller of California, Mr. Simmons, Mr. Owens, Mr. Payne, Mr. Andrews, Ms. Woolsey, Mr. Hinojosa, Mrs. McCarthy, Mrs. Davis of California, Mr. Grijalva, Mr. Van Hollen, Mr. Bishop of New York, Mr. Brown of Ohio, Ms. Corrine Brown of Florida, Mrs. Jones of Ohio, Ms. Millender-McDonald, Ms. Lee, Mr. Holden, Mr. Delahunt, Mr. Rush, Ms. Baldwin, Ms. Carson, Mr. McDermott, Mr. Thompson of Mississippi, Ms. Slaughter, and Mr. Allen) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To provide access and assistance to increase college attendance and completion by part-time students. 
 
 
1.Short title; references 
(a)Short titleThis Act may be cited as the Part-time Student Assistance Act. 
(b)ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.). 
2.Support for working students: increases in income protection allowances 
(a)Dependent studentsSection 475(g)(2) (20 U.S.C. 1087oo(g)(2)) is amended by striking subparagraph (D) and inserting the following: 
 
(D)an income protection allowance of $9,000;. 
(b)Independent students without dependents other than a spouseSection 476(b)(1)(A) (20 U.S.C. 1087pp(b)(1)(A)) is amended by striking clause (iv) and inserting the following: 
 
(iv)an income protection allowance of $12,000;. 
(c)Independent students with dependents other than a spouseSection 477(b) (20 U.S.C. 1087qq(b)) is amended— 
(1)in paragraph (1)— 
(A)by striking subparagraph (D) and inserting the following: 
 
(D)an income protection allowance of $12,000;; and 
(B)in subparagraph (E), by striking paragraph (5) and inserting paragraph (4); 
(2)by striking paragraph (4); and 
(3)by redesignating paragraph (5) as paragraph (4). 
(d)Conforming amendmentsSection 478 (20 U.S.C. 1087rr) is amended— 
(1)by striking subsection (b) and inserting the following: 
 
(b)Income protection allowanceFor each academic year after academic year 1993–1994, the Secretary shall publish in the Federal Register a revised table of income protection allowances for the purpose of section 475(c)(4). Such revised table shall be developed by increasing each of the dollar amounts contained in the table in such section by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary) between December 1992 and the December next preceding the beginning of such academic year, and rounding the result to the nearest $10.; and 
(2)in subsection (h)— 
(A)in the first sentence, by striking 477(b)(5) and inserting 477(b)(4); and 
(B)in the second sentence— 
(i)by striking 477(b)(5)(A) and inserting 477(b)(4)(A); and 
(ii)by striking 477(b)(5)(B) and inserting 477(b)(4)(B). 
3.Exempting earned income credits from the calculation of incomeSection 480(a)(2) (20 U.S.C. 1087vv(a)(2)) is amended by inserting or section 32 after section 25A. 
4.Child care means parents in school 
(a)Minimum grantSection 419N(b)(2)(B) (20 U.S.C. 1070e(b)(2)(B)) is amended by striking $10,000 and inserting $30,000. 
(b)Eligible institutionsSection 419N(b)(4) is amended by striking $350,000 and inserting $250,000. 
(c)Income eligibilitySection 419N(b)(7) is amended by striking who is eligible to receive and inserting whose income qualifies for eligibility for. 
(d)PublicitySection 419N(b) is further amended by adding at the end the following new paragraph: 
 
(8)PublicityThe Secretary shall publicize the availability of grants under this section in appropriate periodicals in addition to publication in the Federal Register, and shall inform appropriate educational organizations of such availability.. 
(e)Authorization of appropriationsSection 419N(g) is amended by striking $45,000,000 for fiscal year 1999 and inserting $75,000,000 for fiscal year 2006. 
5.Year-round Pell grantsSection 401 (20 U.S.C. 1070a) is amended by adding at the end the following new subsection: 
 
(k)Year-round Pell grants 
(1)Pilot program establishedThe Secretary shall establish in accordance with this subsection a year-round Pell grant pilot program. Any institution of higher education that desires to participate in the program under this subsection shall submit an application to the Secretary at such time and containing or accompanied by such information and assurances as the Secretary may require. The Secretary may select not more than 200 institutions of higher education for participation in the program. The Secretary shall give preference in such selection to those associate’s and bachelor’s degree-granting institutions that, as determined under paragraph (3), have the highest completion and graduation rates, respectively. 
(2)Program elementsWith respect to students enrolled in institutions participating in the program under this subsection, the Secretary is authorized— 
(A)to award such students two Pell grants in one calendar year to permit such students to accelerating progress towards their degree or certificate objectives by enrolling in academic programs for 12 rather than 9 months of the year at participating institutions; and 
(B)to award such two Pell grants to such students in a total amount up to 133 percent of the maximum Pell under subsection (b)(2)(A) that is applicable for the academic year. 
(3)LimitationThe Secretary shall limit the awarding of additional Pell grants under this subsection in a single calendar year to students who attend associate’s and bachelor’s degree-granting institutions with the following characteristics: 
(A)In the case of an associate’s degree-granting institution, the completion rate for the institution of higher education reported by the Integrated Postsecondary Education Data System for the preceding 3 academic years has improved by a total of at least 10 percent. 
(B)In the case of a bachelor’s degree-granting institution— 
(i)the graduation rate for the institution of higher education reported by the Integrated Postsecondary Education Data System for the preceding 5 academic years is at least 50 percent; and 
(ii)the average time of enrollment required to complete a degree at the institution among students who enter as freshman and earn bachelor’s degrees is 14 or fewer quarters, or 9 or fewer semesters or the equivalent. 
(4)Termination; evaluationThe authority of the Secretary under this subsection shall cease to be effective on October 1, 2009. Not later than October 1, 2008, the Secretary shall conduct an evaluation of the program under this subsection and submit to the Congress a report on the results of such evaluation.. 
6.Additional fipse program 
(a)PurposeIt is the purpose of this section— 
(1)to allow a demonstration program that is strictly monitored by the Department of Education to test creative measure for improving the availability of higher education for part-time students; 
(2)to provide for increased access for part-time students; and 
(3)to help determine the most effective assistance for part-time students. 
(b)New program authorizedSection 741(a) (20 U.S.C. 1138(a)) is amended— 
(1)by striking and at the end of paragraph (7); 
(2)by striking the period at the end of paragraph (8); and 
(3)by adding at the end the following new paragraph: 
 
(9)creating a program to create a holistic approach to addressing the needs of part-time students at not more than 150 associates and bachelors degree-granting institutions that would include grants, leveraging funds from non-Federal sources, comprehensive child care, and better tailored remedial course programs.. 
(c)Notification and reportsSection 743 (20 U.S.C. 1138b) is amended by adding at the end the following new subsections: 
 
(c)Procedures and authorization for part-time student program 
(1)ApplicationAn eligible entity that desires to receive a grant under subsection (b)(9) shall submit an application to the Secretary in such manner and form, containing such information and assurances, as the Secretary may reasonably require. 
(2)Selection proceduresThe Secretary shall by regulation develop a formal procedure for the submissions of applications for grants under subsection (b)(9) and shall publish in the Federal Register an announcement of that procedure and the availability of funds under such part. 
(3)EvaluationThe Secretary shall evaluate the program authorized under subsection (b)(9) on an annual basis. Such evaluations specifically shall review — 
(A)the extent to which the institution has met the goals set forth in its application to the Secretary; 
(B)the number of students participating in the programs offered, including the progress of such students toward recognized certificates or degrees; and 
(C)what changes, if any, in law would facilitate both the participation of part-time students in higher education and increased graduation rates amongst these students. 
(4)Separate authorizations of appropriationsThere are authorized to be appropriated to carry out the program authorized by subsection (b)(9), $100,000,000 for fiscal year 2006 and such sums as may be necessary for each of the five succeeding fiscal years.. 
 
